DETAILED ACTION
Claims 1, 3-4, 6-15, 17, 19-23, and 25-37 are presented for examination.
Claims 2, 5, 16, 18, and 24 have been cancelled.
Claims 35-37 have been newly presented.
Claims 1, 13, 20, 22, 28, and 34 have been amended.
This office action is in response to the amendment submitted on 28-JAN-2021.
Applicant initiated interview conducted 19-JAN-2021 (mail dated 01/28/2021).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 112(a)
Applicant’s arguments with respect to 35 USC § 112(a)-enablement have been fully considered and are persuasive. During the Applicant interview, discussion focused on the interpretation of C5.1 (previously rejected as not enabled) as a genus of C4.5 and CART, other well-known techniques in decision tree. An additional reference was rejection of 35 USC § 112(a) has been withdrawn. 

Response to Arguments - 35 USC § 112(b)
Regarding Claims 1, 13, 20, and 28 rejected for indefiniteness, the amended term “deficient” has clarified the grid elements. Regarding Claims 8, 15, and 21, the term C5.1 was rejected for omitting essential steps, however in view or the removal of the enablement, the claims are no longer missing essential steps. Regarding Claim 34, the amendment has clarified how to interpret the nodes of the decision tree model.
Applicant’s arguments with respect to 35 USC § 112(b) have been fully considered and are persuasive.  The rejection of 35 USC § 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
Independent Claims 1, 13, 20, and 28 have been amended to contain a mathematical formula in prose. The amendment of using a ratio of first messages over second messages, the first messages including a first message type and the second messages including the first message type and at least a second message type, the ratio being greater than zero and less than one is interpreted to be equivalent to:

    PNG
    media_image1.png
    88
    413
    media_image1.png
    Greyscale

first message type and second message type have been amended to be 
wherein each of the first message type and the second message type are one of a Network Interface Card Based Power Fail Detect Disabled message, a History of Direct Current Detected message, a Network Interface Card Power Down message, a Service Error Cleared message, or smart meter equivalents thereto;

The prior art of Pietrowicz et al. US Patent Application Publication 2015/0215177 A1 teaches only the requests over response and without the specific message types. 

    PNG
    media_image2.png
    54
    143
    media_image2.png
    Greyscale

It is also noted Pietrowicz does not contain the condition of >0, but reaches zero in many cases. Therefore, the equations cannot be equivalent.

    PNG
    media_image3.png
    400
    623
    media_image3.png
    Greyscale

35 USC § 103 have been fully considered and are persuasive.  The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Examiner has fully reviewed the international search report and written opinion dated 07/15/2016 of PCT Application PCT/US16/27754.
Claim 12 of PCT/US16/27754 contains elements of a ratio with a first message type and second message type. Examiner has reproduced the rejection of the claim from written opinion below.

“Regarding claim 12, DiLuciano lacks in the teaching of the method wherein the message behavior includes a ratio of first messages over second messages, the first messages including a first message type and the second messages including the first message type and at least a second message type, the ratio being greater than zero and less than one. Sfaelos teaches wherein the system messages or data are prioritized based on a quantified weight ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the weighting method of Sfaelos in the invention of DiLuciano. The motivation would have been to prioritize the messages or deficiencies based on a numeric system (Sfaelos, [0022]). Further, It would have been obvious to one of ordinary skill in the art at the time of the invention to include a message behavior ratio of first messages over second messages, the first 

The rejection relies upon Sfaelos, U.S. Patent Publication 20130066570 A1 (made of record) and specifically paragraph [0022] reproduced below.

“In exemplary embodiments, the system 100 can implement an algorithm that assigns weights to the different anomalies and meters. By weighing the different events that occur, and the times at which the events occur, each meter can be assigned a number. In this way, the weights can assist in automatically differentiating the impact of the different anomalies. The anomalies' length of time, time of day, distribution line/utility grid, and the like, load profile(s) during the anomaly, calendar season, and the like can each be programmed with a scale value to further quantify each anomaly. The system can add up the anomalies for every smart grid meter and formulate lists. Multiple tally lists can be generated for different stretches of calendar time; the entire utility's grid, different distribution lines and substations, etc. In exemplary embodiments, the smart grid meters with the highest, lowest, mid-range or other coefficients can be the candidates for the system 100 to assign them as bellwether meters (e.g., the meters with the highest numbers can be identified as bellwether meters.) In a more specific example, meters that tend to go out during the summer and at peak usage times can be 

Examiner does not find the rejection in the written opinion sufficient to reject the current claim. The rejection states it would have been obvious to one of ordinary skill in the art at the time of the invention to be able to arrive at the ratio. However, inspection of the cited paragraph shows no ratio, condition for the ratio to occur, or the messages which are part of the ratio. 

Taft, United States Patent 8,892,375 B2 teaches a method for using smart meters (Col 35 lines 20-26) and contains an outage management system (Col 13 lines 57-67 – Col 14 lines 28-34). Freeman, JR. et al., U.S. Patent Application Publication 


However, this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation in prose as set forth in Claims 1, 13, 20, and 28, specifically

processing the message data and the customer reported outages by a data mining engine to build a hierarchical decision tree model with a plurality of tree branches and tree nodes, with each of the tree nodes associated with one or more message types of the message data;
 identifying a subset of the plurality of tree branches and tree nodes from the hierarchical decision tree model based on a combination of 
i) the customer reported outages with the deficient grid elements that have been repaired at each corresponding premise, and 
ii) message data from each smart meter associated to the corresponding premise, wherein the identifying a subset of the plurality of tree branches and tree nodes from the hierarchical decision tree model includes using a ratio of first messages over second messages, the first messages including a first message type and the second messages including the first message type and at least a second message type, the ratio being greater than zero and less than one and wherein each of the first message type and the second message type are one of a Network Interface Card Based Power Fail Detect Disabled message, a History of Direct Current Detected message, a Network Interface Card Power Down message, a Service Error Cleared message, or smart meter equivalents thereto.

In combination with the remaining features and elements of the claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 6-15, 17, 19-23, and 25-37 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127